Currie, J.
(dissenting). The sole issue on this appeal is whether an incapacitated, incompetent, adult son of a member of the state’s Home for Veterans is a “legal dependent” within the meaning of sec. 45.37 (3) (a), Stats., quoted in the majority opinion. If he is, then he is entitled to take under the will of the deceased, but, if not, then the estate is forfeited to the state for the benefit of its Home for Veterans.
At common law it was generally held that there was no duty upon a parent to support an incapacitated or incompetent adult child, and, therefore, such an adult child- could not be deemed to be a legal dependent of the parent. 41 Am. Jur., *504Poor and Poor Laws, p. 685, sec. 7. Has Wisconsin by statutory enactment changed this common-law rule? We believe that it has.
The term "legal dependent,” as employed in sec. 45.37 (3) (a), Stats., as applicable to a resident of the Home who is not a veteran, is not specifically defined in ch. 45, Stats., so we must turn in our search to ch. 52, Stats., entitled “Support of Dependents.” Sec. 52.01 thereof provides:
“Liability of relatives ; enforcement. (1) The parent, spouse, and child of any dependent person (as defined in s. 49.01) who is unable to maintain himself shall maintain such dependent person, so far as able, in a manner approved by the authorities having charge of the dependent, or by the board in charge of the institution where such dependent person is; . . .” (Italics supplied.)
It is apparent from reading this statute that an adult child may be a legal dependent of the parent if coming within the definition prescribed by sec. 49.01, Stats. This is so because the statute employs the term "parent” without qualification.
A “dependent” is defined by sub. (4) of sec. 49.01, Stats., as a “person without the present available money or income or property or credit, or other means by which the same can be presently obtained, sufficient to provide the necessary commodities and services specified in subsection (1).” The “necessary commodities and services” specified in sub. (1) of sec. 49.01 are “such services, commodities, or money as are reasonable and necessary under the circumstances to provide food, housing, clothing, fuel, light, water, medicine, medical, dental, and surgical treatment (including hospital care), optometrical services, nursing, transportation, and funeral expenses.”
The majority opinion adopts the view of the attorney general that the foregoing-quoted portions of secs. 52.01 and 49.01, Stats., in so far as they impose liability upon a parent *505to support an adult incapacitated child is concerned, are only applicable to situations where the district attorney has instituted county court proceedings to compel the parent to support such child. We concede that these statutes provide the only method whereby a reluctant parent may be compelled by law to fulfil his or her duty to support an incapacitated or incompetent adult child. Saxville v. Bartlett (1906), 126 Wis. 655, 105 N. W. 1052; and Guardianship of Heck (1937), 225 Wis. 636, 275 N. W. 520.
This brings us to the crucial question on this appeal, i. e., did the legislature by its use of the term “legal dependent?’ in sec. 45.37 (3) (a), Stats., intend to cover only such adult incapacitated or incompetent child with respect to whom a county court order for support had been obtained, or did it intend to embrace any such adult child for whose benefit such an order would be obtainable if the parent had failed in his or her duty to provide proper support?
In order to bring the issue into sharper focus let us assume the following examples:
(a) A lady member of the Home at King receives an inheritance and immediately applies it to the support of an adult incapacitated son in financial need of such assistance.
(b) Another lady is a member of such Home and receives a similar inheritance. She also has an adult incapacitated son in need of assistance but fails to use any of her inheritance for the support of her son. The public authorities supply assistance and then obtain a county court order against the mother for support, pursuant to sec. 52.01, Stats.
Under the majority decision, if both mothers should die while members of the Home leaving wills bequeathing their estates to such sons, the estate of the mother in example (a) would be forfeited to the state, while that of the mother in example (b) would pass under her will to her incapacitated son.
*506■ Such a result- would penalize the mother who performed her .obligation, to .support her incapacitated adult son and would reward the mother who did not. This court has given repeated recognition to the rule of statutory construction that unreasonableness or absurdity is to be avoided if a statute is ambiguous or its terms are fairly susceptible of two constructions. Pfingsten v. Pfingsten (1916), 164 Wis. 308, 313, 159 N. W. 921; Laridaen v. Railway Express Agency, Inc. (1951), 259 Wis. 178, 182, 47 N. W. (2d) 727; and Connell v. Luck (1953), 264 Wis. 282, 284, 58 N. W. (2d) 633. We deem that this is a proper case in which to apply such principle.
We, of the minority, therefore, conclude that a ‘legal dependent" of a member of the Home for Veterans within the meaning of sec. 45.37 (3) (a), Stats., embraces any person meeting the definition of a “dependent" set forth in sec. 49.01 (4) who is of the degree of kindred or legal relationship specified in sec. 52.01 (1), viz., a parent, spouse, or child, irrespective of whether or not a county court order may have been entered against the resident of the Home to compel support of such person.
In the instant case Clara C. Seely had a life estate in a tract of 40 acres of poor land in Portage county, upon which there was located a house. Her son Jesse and his family had been permitted by Clara to occupy these premises as their home since 1935 rent-free, except for the payment of taxes. Thus Clara had actually been contributing to the support of her incapacitated, incompetent son for many years prior to her death.
For the foregoing reasons, we would affirm the determination of the learned trial court that Jesse Seely was the legal dependent of his mother at the time of her death within the meaning of sec. 45.37 (3) (a), Stats.
I am authorized to state that Mr. Justice Broadfoot and Mr. Justice Steinle concur in this dissent.